

Exhibit 10.5


Amendments to
Dollar Tree Stores, Inc.
Stock Plans




1.            2004 Executive Officer Equity Plan


 (a)  Article 4, Section 4.2 (f) of the 2004 Executive Officer Equity Plan shall
be amended and restated in its entirety as follows:


(f)            To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, in the event of any
corporate transaction or event such as a stock dividend, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination or other similar corporate transaction or event affecting the Stock
with respect to which Awards have been or may be issued under the Plan (any such
transaction or event, a “Transaction”), then the Committee shall, in such manner
as the Committee deems equitable:  (A) make a proportionate adjustment in 1) the
maximum number and type of securities as to which awards may be granted under
this Plan, 2) the number and type of securities subject to outstanding Awards,
3) the grant or exercise price with respect to any such Award, 4) the
performance targets and goals appropriate to any outstanding Performance Shares
or Performance Units, and 5) the per individual limitations on the number of
securities that may be awarded under the Plan (any such adjustment, an
“Antidilution Adjustment”); provided, in each case, that with respect ISOs, no
such adjustment shall be authorized to the extent that such adjustment would
cause such options to violate Section 422(b) of the Code or any successor
provision; with respect to all Options, no such adjustment shall be authorized
to the extent that such adjustment violates the provisions of Treasury
Regulation 1.424-1 and Section 409A of the Code or any successor provisions;
with respect to all Awards for Performance Shares or Performance Units, no such
adjustment shall violate the requirements applicable to Awards intended to
qualify for exemption under Section 162(m) of the Code; and the number of shares
of Stock subject to any Award denominated in shares shall always be a whole
number; or (B) cause any Award outstanding as of the effective date of the
Transaction to be cancelled in consideration of a cash payment or alternate
Award (whether from the Company or another entity that is a participant in the
Transaction) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair market value of such cancelled
Award.  The determination of fair market value shall be made by the Committee or
the Board, as the case may be, in their sole discretion.  Any adjustments made
hereunder shall be binding on all Participants.


(b)  Article 8 (k)(i) of the 2004 Executive Officer Equity Plan shall be amended
and restated in its entirety as follows:


(i)             If the principal market for the Stock is a national securities
exchange or the NASDAQ Stock Market, then “Fair Market Value” as of that date
shall be the closing sale price of the Stock on the principal exchange or market
on which the Stock is then listed or admitted to trading on such date.




2.            2003 Director Deferred Compensation Plan


(a)  The last sentence of the first paragraph of Section 3.2 of the 2003
Director Deferred Compensation Plan shall be amended and restated in its
entirety as follows:


The amount of the credit to such Deferred Stock Account shall be the number of
Shares (rounded to the nearest one hundredth of a Share) determined by dividing
the amount of the Participant's Fees deferred in Shares during the immediately
preceding quarter by the closing price of a Share as reported on the principal
stock exchange where the Common Stock is listed on the Credit Date, or if there
is no trading on such exchange on the Credit Date, on the immediately preceding
trading day.


(b)  Section 4.4 of the 2003 Director Deferred Compensation Plan shall be
amended and restated in its entirety as follows:


4.4  DETERMINATION OF OPTION AMOUNT. The number of Options issued to an Eligible
Director under this Section 4 as of any Credit Date shall equal (i) the dollar
amount of portion of his or her Fee which is to be paid in Options on such
Credit Date divided by (ii) thirty-three percent (33%) of the closing price of a
Share as reported on the principal stock exchange where the Common Stock is
listed on the Credit Date, or if there is no trading on such exchange on the
Credit Date, on the immediately preceding trading day.
 
(c)  Section 5.4 of the 2003 Director Deferred Compensation Plan shall be
amended and restated in its entirety as follows:



--------------------------------------------------------------------------------


5.4  CHANGES IN SHARES.  To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction or event such as a stock dividend, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
spin-off, combination or other similar corporate transaction or event affecting
the Shares which have been or may be issued under the Plan (any such transaction
or event, a “Transaction”), then the Board shall, in such manner as the Board
deems equitable:  (A) make a proportionate adjustment in 1) the maximum number
and type of securities which may be issued under this Plan, and 2) the number
and type of securities subject to outstanding accounts (any such adjustment, an
“Antidilution Adjustment”); provided, in each case, that the number of Shares
subject to any account denominated in shares shall always be a whole number; or
(B) cause any right to receive Shares outstanding as of the effective date of
the Transaction to be cancelled in consideration of a cash payment or alternate
form of equity settlement (whether from the Company or another entity that is a
participant in the Transaction) or a combination thereof made to the holder of
such cancelled right substantially equivalent in value to the fair market value
of such cancelled right.  The determination of fair market value shall be made
by the Board of Directors in their sole discretion.  Any adjustments made
hereunder shall be binding on all Participants. Notwithstanding the foregoing,
any Antidilution Adjustments to be made to outstanding Options shall be as
provided for in the terms of the appropriate plan.
 

3.            2003 Non-Employee Director Stock Option Plan


(a)  Section 3.2 of the 2003 Non-Employee Director Stock Option Plan shall be
amended and restated in its entirety as follows:


3.2.   OPTION PRICE. The purchase price per share for the Shares covered by each
option shall be the closing sale price on the Grant Date (the "Option Price")
for a share of Common Stock as reported on the principal exchange or market on
which the Common Stock is then listed or admitted to trading, or, if the Common
Stock is not then so listed, as determined in good faith by the Board. Repricing
of options after the date of grant shall not be permitted.


(b)  Section 4.4 of the 2003 Non-Employee Director Stock Option Plan shall be
amended and restated in its entirety as follows:


4.4    CHANGES IN SHARES.  To prevent the dilution or enlargement of benefits or
potential benefits intended to be made available under the Plan, in the event of
any corporate transaction or event such as a stock dividend, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
spin-off, combination or other similar corporate transaction or event affecting
the Common Stock with respect to which Options have been or may be issued under
the Plan (any such transaction or event, a “Transaction”), then the Board shall,
in such manner as the Board deems equitable:  (A) make a proportionate
adjustment in 1) the maximum number and type of securities as to which Options
may be granted under this Plan, 2) the number and type of securities subject to
outstanding Options, 3) the grant or exercise price with respect to any such
Options, and 4) the per individual limitations on the number of securities that
may be awarded under the Plan (any such adjustment, an “Antidilution
Adjustment”); provided, in each case, that with respect to all Options, no such
adjustment shall be authorized to the extent that such adjustment violates the
provisions of Treasury Regulation 1.424-1 and Section 409A of the Code or any
successor provisions; and the number of shares of Common Stock subject to any
Options denominated in shares shall always be a whole number; or (B) cause any
Options outstanding as of the effective date of the Transaction to be cancelled
in consideration of a cash payment or alternate equity award (whether from the
Company or another entity that is a participant in the Transaction) or a
combination thereof made to the holder of such cancelled Option substantially
equivalent in value to the fair market value of such cancelled Option.  The
determination of fair market value shall be made by the Board, as the case may
be, in their sole discretion.  Any adjustments made hereunder shall be binding
on all Holders.


 
4.            2003 Equity Incentive Plan


(a)  Article 4, Section 4.2(f) of the 2003 Equity Incentive Plan shall be
amended and restated in its entirety as follows:


(f)             To prevent the dilution or enlargement of benefits or potential
benefits intended to be made available under the Plan, in the event of any
corporate transaction or event such as a stock dividend, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination or other similar corporate transaction or event affecting the Stock
with respect to which Awards have been or may be issued under the Plan (any such
transaction or event, a “Transaction”), then the Committee shall, in such manner
as the Committee deems equitable:  (A) make a proportionate adjustment in 1) the
maximum number and type of securities as to which awards may be granted under
this Plan, 2) the number and type of securities subject to outstanding Awards,
3) the grant or exercise price with respect to any such Award, 4) the
performance targets and goals appropriate to any outstanding Awards for
Performance Shares or Performance Units, and 5) the per individual limitations
on the number of securities that may be awarded under the Plan (any such
adjustment, an “Antidilution Adjustment”); provided, in each case, that with
respect to ISOs, no such adjustment shall be authorized to the extent that such
adjustment would cause such options to violate Section 422(b) of the Code or any
successor provision; with respect to all Options, no such adjustment shall be
authorized to the extent that such adjustment violates the provisions of
Treasury Regulation 1.424-1 and Section 409A of the Code or any successor
provisions; with respect to all for Performance Shares or Performance Units, no
such adjustment shall violate the requirements applicable to Awards intended to
qualify for exemption under Section 162(m) of the Code; and the number of shares
of Stock subject to any Award denominated in shares shall always be a whole
number; or (B) cause any Award outstanding as of the effective date of the
Transaction to be cancelled in consideration of a cash payment or alternate
Award (whether from the Company or another entity that is a participant in the
Transaction) or a combination thereof made to the holder of such cancelled Award
substantially equivalent in value to the fair market value of such cancelled
Award.  The determination of fair market value shall be made by the Committee or
the Board, as the case may be, in their sole discretion.  Any adjustments made
hereunder shall be binding on all Participants.
 
 
 

--------------------------------------------------------------------------------

 
(b)  Article 8 (k)(i) of the 2003 Equity Incentive Plan shall be amended and
restated in its entirety as follows:


(i)              If the principal market for the Stock is a national securities
exchange or the NASDAQ Stock Market, then “Fair Market Value” as of that date
shall be the closing sale price of the Stock on the principal exchange or market
on which the Stock is then listed or admitted to trading on such date.





Back to Form 8K [form8k.htm]